Porter, J.
(dissenting) : I think the plaintiff’s objection to the introduction of any evidence under the answer was well taken; but, in any event, that the demurrer to defendant’s evidence should have been sustained. The sole consideration pleaded to support the alleged agreement to rescind the written contract was that the plaintiff should receive from the defendant two-thirds of the proceeds of the wheat crop of 1914, which, under the terms of the written contract, the defendant was bound to pay to him. Not only was this the sole consideration pleaded, but the jury found that this was the actual consideration. If made, it was a mere naked promise without consideration to release the defendant. It was not shown that it was acted upon so that some loss or injury would result to the defendant if the promise were not kept, and, as held in George v. Lane, supra, “it was ■ ineffectual to relieve” the defendant from liability. Besides, the defendant neither claims nor offered to show that in reliance upon the agreement he had changed his position or condition to'his loss or damage. Moreover, I have not been able to discover in the record any proof that the agreement to rescind had been partially executed at the time the action was'brought, unless the defendant relies upon the fact that the plaintiff had received two-thirds of the wheat crop for 1914, which he was to receive under the original contract.